Citation Nr: 1018140	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  05-34 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to 
July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board previously remanded this matter in January 2008.  
The Board is satisfied that there has been substantial 
compliance with the remand directives.  See Stegall v. West, 
11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Competent medical evidence establishes a nexus between 
currently diagnosed bilateral hearing loss and service.

2.  Tinnitus is related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim. VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009).

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to obtain other 
relevant medical records. The duty to assist also requires VA 
to provide the claimant with a medical examination or a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R 
§ 3.159 (2009).

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In a November 2004 letter, the RO notified the Veteran of the 
information and evidence required to substantiate his claims 
for service connection for bilateral hearing loss and 
tinnitus.  The letter explained what information and evidence 
the Veteran should provide and what evidence VA would attempt 
to obtain on the Veteran's behalf.  This letter was provided 
prior to the rating decision on appeal, in compliance with 
the guidelines set forth in Pelegrini.  

A January 2008 letter provided the Veteran with notice of how 
disability ratings and effective dates are determined.  
Although the notice was provided after the initial 
unfavorable rating decision, any error with regard to the 
timing of the notice was cured by readjudication of the 
claims in the April 2010 Supplemental Statement of the Case 
(SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Regarding the duty to assist, the RO obtained the service 
treatment records and post-service medical records identified 
by the Veteran.  The RO attempted to obtain records from the 
Roosevelt Roads Naval Hospital, where the Veteran reported 
that he received treatment in 1971.  A March 2010 memorandum 
indicated that all efforts to obtain the records were 
exhausted, and further attempts to obtain the records would 
be futile.

The Board finds that the duties to notify and assist under 
the VCAA have been satisfied.  Even assuming otherwise, 
remanding for additional notification and/or assistance is 
unnecessary because, due to the favorable disposition of this 
claim, the Board's decision to proceed in adjudicating it 
does not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).



II.  Analysis of Claims

The Veteran claims entitlement to service connection for 
bilateral hearing loss and tinnitus.  He asserts that these 
disabilities were caused by noise exposures during service   
The Veteran has indicated that he worked around jets on a 
daily basis during service. 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2009).

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In Barr v. Nicholson, 21, Vet. App. 303, 307-309 (2007), the 
Court held that medical evidence is not always required to 
establish in-service incurrence and nexus.  The Court noted 
that lay evidence may establish the presence of a condition 
during service, post service continuity of symptomatology and 
evidence of a nexus between the present disability and post 
service symptomatology.  Id.

The Veteran had active service from September 1967 to July 
1971.  Service treatment records do not reflect any 
complaints of, or treatment for, hearing loss or tinnitus.

The record reflects that the Veteran's service occupation was 
electrician.  In his Notice of Disagreement received in April 
2005, the Veteran indicated that he was constantly exposed to 
noise on aircraft runways.  The Veteran further indicated 
that he experienced ringing in his ears during service.  The 
Veteran's testimony of noise exposure is credible, and he is 
competent to report his experiences, such as being exposed to 
loud noise, and observable symptoms, such as ringing in his 
ears.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Post-service medical records reflect current diagnoses of 
bilateral hearing loss and tinnitus.

The Veteran had a VA audiological examination in April 2005.  
The examination report reflects a diagnosis of bilateral 
hearing loss as defined by § 3.385.  The examiner reviewed 
the claims file.  The examiner noted that the Veteran had 
normal hearing at enlistment and at discharge.  It was also 
noted that service treatment records do not show any 
complaints of tinnitus during active duty service. 

The Veteran has submitted medical opinions from a private 
audiologist and a physician.  An April 2004 report from a 
private audiologist, M.M., P.h.D., noted that the Veteran had 
high frequency sensorineural hearing loss above 2000 Hertz 
bilaterally.  The audiologist indicated that the Veteran's 
hearing loss was consistent with his age and his history of 
noise exposure in the Navy.

A report from Dr. B.H., M.D., dated in October 2004, noted 
that the Veteran worked around turbo prop planes and jets 
during his service in the Navy and has experienced high 
frequency sensorineural hearing loss for many years.  Dr. 
B.H. opined that the Veteran's exposure to high frequency 
noises during his time in the Navy significantly contributed 
to the Veteran's hearing loss. 

The Board must address the conflicting VA and private medical 
evidence regarding a medical nexus.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence. Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

The Board notes that the opinions of the private audiologist 
and physician were not based upon a review of the claims 
file.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), 
the Court held that a claims file review, as it pertains to 
obtaining an overview of a veteran's medical history, is not 
a requirement for private medical opinions.  A review of the 
claims file by a VA examiner, without more, does not 
automatically render the VA examiner's opinion competent or 
persuasive since the claims file is a tool to assist in 
familiarity for the physician with the claims file, and 
conversely a private medical opinion may not be discounted 
solely because the opining clinician did not review the 
claims file as there are other means by which a physician can 
become aware of critical medical facts, such as a history of 
treating the veteran for an extended period of time and/or 
reviewing pertinent medical literature.  The relevant focus 
is not on whether the clinician had access to the claims 
file, but instead on whether the clinician was "informed of 
the relevant facts" in rendering a medical opinion.  Thus, 
when VA refers to facts obtained from review of the claims 
file as a basis for crediting one expert opinion over 
another, it is incumbent upon VA to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment.  In sum, in Nieves-Rodriguez, 
the Court indicated that it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion.

The Board finds that the evidence is at least in equipoise 
with regard to whether bilateral hearing loss and tinnitus 
were incurred in service.  The Veteran's testimony of noise 
exposures during service is credible, given his service 
occupation.  In addition, the medical opinions of Dr. B.H. 
and M.M. establish between the Veteran's hearing loss and 
tinnitus disabilities and his in-service noise exposures.  
Dr. B.H. and M.M. did not review the claims file in 
conjunction with their opinions; however, their medical 
opinions reflect that they were informed of the relevant 
facts in rendering their opinions.  Accordingly, given the 
evidence of acoustic trauma during service and the favorable 
medical evidence linking  the Veteran's bilateral hearing 
loss and tinnitus disabilities to such noise exposure, the 
Board concludes that service connection for bilateral hearing 
loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


